DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The responses filed on February 16 and 26, 2021 are acknowledged. Six pages of specification was received on February 26, 2021. The specification is acceptable to correct the obvious scrivener’s errors in the original disclosure. 

Allowable Subject Matter
Claims 6, 8, 10-15, 18-20, 24 and 28-34 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A fire-protection system for delivering a fire-control fluid, the fire- protection system comprising: a valve having a body with a fluid aperture having an aperture axis, and a fluid-flow axis parallel to a direction of flow of fluid through the fluid aperture; a seal member supportable to close the fluid aperture, the seal member comprising: a Belleville washer having an aperture and a washer axis passing through the center of the aperture, perpendicular to the Belleville washer; and a support body comprising: a leading portion having a forward surface with a leading point, and a support-body length measured perpendicular to the washer axis, wherein the support body has a thickness extending from the transverse surface to an opposite surface of the support body and a maximum thickness, and the thickness of the support body is tapered from a location of the maximum thickness toward the leading point of the support body, and a forward thickness taper distance from the point of maximum thickness to the leading point of the support body is less than 50 percent of the support-body length; and wherein the thickness of the support body is tapered from the location of maximum thickness toward the trailing point of the support body, and a rearward thickness taper distance from the point of maximum thickness to the trailing point of the support body is greater than the forward thickness taper distance and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 1, 2021